Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		               ATTACHMENT TO ADVISORY ACTION
Applicant asserts that an amended claim 1 reciting 0.1-20 wt.% of all carboxy-functional polyether-based reaction products would overcome the rejection based on Lamers et al (US 2009/0269577 A1) since the examples 1 and 2 of Lamers et al teach 63.3 wt.% or 64.5 wt.%, respectively and since a paragraph p0017] and claim 1 teach that a waterborne anti-chip coating composition comprises the polyester polyol comprises greater than or equal to 30 wt.% of the total resin solids.
As to the 63.3 wt.% of a polyester 1 and a polyester 2 in the paint example 1, the polyester 1 and polyester 2 are actually a dispersion having a solids content of 36% (see [0078]) and 37% (see [0080]), not a solid polyester (i.e. 100%) as calculated by applicant.  Thus, amounts of the solid polyester 1 and polyester 2 in the paint example 1 would be about 7.67 g (21.3 x 0.36) and 61.79 g (167 x 0.37) which would yield about 23.3 wt.% ((7.67 + 61.79)/297.59).  The waterborne anti-chip coating composition comprising the polyester polyol greater than or equal to 30 wt.% of the total resin solids would be directed to a polyester dispersion, not a paint composition.  Utilization of a polyester dispersion having a solids content of 30% in lieu of 36% and 37% used in the example 1 would yield about 18.98% of the polyester polyol in the paint example 1 which would make the instant invention obvious.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference 
All examples use 2.5 or 2.3 wt.% of the instant polyester polyol (i.e. Tables A teaches 2.5 wt.% of CR1 and paragraph [0265] teaches replacement of the CR1 with the instant IRs and table C teaches 2.3 wt.% of CR1 and paragraph [0281] teaches replacement of the CR1 with the instant IRs), and thus the examiner is unable to see any unexpected result of employing the recited 0.1-20 wt.%.

As to the rejection over Lamers et al (US 2009/0269577 A1) in view of Steinmetz et al (US 2014/0302307 A1), the crux of applicant’s assertion is directed to the amount of all carboxy-functional polyether-based reaction products which is addressed above.
As to the rejection over  Lamers et al (US 2009/0269577 A1) in view of English abstract of JP0S5017518 B1 and/or Shimoosako et al (US 8,889,250), the crux of applicant’s assertion is directed to the amount of all carboxy-functional polyether-based reaction products which is addressed above.  Applicant further asserts that JP and Shimoosako et al teach different polymers, not the polyester polyols of Lamers et al, and thus that the combination would be improper.  
In response to applicant's argument that JP and Shimoosako et al are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In re Kemp, 97 F. 3d 1427, 1430 (Fed. Cir. 1996).  “As long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor.”  In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992).  Again, Lamers et al teach utilization of any acid in [0023] encompassing anhydride and thus utilization of functionally (i.e. dianhydride) equivalent 4,4’-(4,4’-isopropylidenediphenoxy)bis(phthalic anhydride) taught by JP and/or Shimoosako et al in Lamers et al would be obvious.  

As to the rejection over Lamers et al (US 2009/0269577 A1) in view of Ito et al (US 9,133,300), see the above for the amount of all carboxy-functional polyether-based reaction products and nonanalogous art.  A minimum molecular weight of 1500 (i.e. >1500 in abstract) taught by Lamers et al would encompass a Mn of not less than 5000 g/mol of Ito et al and thus applicant’s assertion is not well understood.  As to asserted different mol%, the office action suggests utilization of functionally (i.e. dianhydride) equivalent 4,4’-oxydiphthalic anhydride (i.e. oxydiphthalic dianhydride (ODPA)) taught by Ito et al in Lamers et al (i.e. a simple replacement of trimellitic anhydride used by Lamers et al with ODPA of Ito et al) who teaches the instant mol% already. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/Feb. 18, 2021                                    /TAE H YOON/                                                                  Primary Examiner, Art Unit 1762